Citation Nr: 1400166	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from August 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  While the rating decision was issued from the Columbia RO, the Veteran currently resides in Florida.  Accordingly, the jurisdiction of her appeal was transferred to the RO in St. Petersburg, Florida.  

In the July 2011 remand, the Board remanded the Veteran's claims seeking entitlement to a TDIU and entitlement to service connection for a left knee disorder for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, before the claims file was transferred to the Board, in a May 2013 rating action, the RO granted service connection for left knee chondromalacia and evaluated it as ten percent disabling, effective November 5, 2008.  The Board finds that this grant of service connection for the left knee disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: DeQuervain's syndrome of the right wrist which is rated as 10 percent disabling; left knee chondromalacia, rated 10 percent disabling; and right maxillary sinusitis, rated as 10 percent disabling.  

2.  The Veteran's service-connected disabilities are not reasonably shown to be of such nature and severity as to preclude her participation in any regular substantially gainful employment consistent with her educational and occupational background.  


CONCLUSION OF LAW

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 127.  A TDIU claim is a particular type of increased rating claim.  The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The present claim originated with the Veteran's previous claims seeking higher ratings for her service-connected right maxillary sinusitis and right wrist disability.  In its July 2011 decision, the Board determined that the notice and duty to assist requirements pertaining to the increased rating claims for the service-connected disabilities were satisfied.  The Board now finds that these requirements were also satisfied with regard to the claim for TDIU.  A letter dated in March 2012 fulfilled the duty to notify requirements with regard to the TDIU claim.  Specifically, this letter provided information as to what evidence was required to substantiate the TDIU claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board finds that with regard to any late notification that may be applicable to the TDIU claim, there was no prejudice to the Veteran because the Veteran has been given additional time to submit evidence and argument and the matter was most recently readjudicated in the May 2013 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As such, the duty to notify has been satisfied.

VA has also complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, VA outpatient treatment records, Social Security Administration (SSA) disability records, and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination in connection to her TDIU claim in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the January 2013 VA examination to be adequate.  The examiner indicated that the Veteran's claims file had been reviewed prior to her examination.  The examination also included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding her medical history, and a physical examination of the Veteran's musculoskeletal and nasal system.  In addition, the VA examiner discussed the impact of the Veteran's service-connected disabilities on her employability as well as certain limitations she may experience as a result of her service connected disabilities.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2013).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2013).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran is service-connected for DeQuervain's syndrome of the right wrist, which as determined above, has been evaluated as 10 percent disabling.  Service connection is also in effect for right maxillary sinusitis, rated as 10 percent disabling; and left knee chondromalacia, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 30 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran contends that her service-connected disabilities prevent her from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that her service-connected disabilities, alone, preclude her participating in all forms of regular substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

The Veteran was afforded a VA examination in December 2008, at which time she described the severity of her service-connected disabilities.  She reported to experience sinus pain, pressure and ongoing headaches as a result of her sinusitis, and noted that she had taken multiple prescription and nonprescription medications in the past, but these did not help alleviate her symptoms.  According to the Veteran, she has to take antibiotics every month due to sinuses.  The Veteran also reported to experience ongoing pain, as well as a popping sensation, swelling, and grinding in her right wrist since her period of service.  She reported to have flare-ups of pain everyday that occur multiple times a day, and which last for a few seconds in duration.  According to the Veteran, she last worked as a biomedical engineer two years prior, but had gotten laid off, and was currently not employed.  She stated that she had since tried to obtain employment, but her medical conditions, to include her back pain, leg pain, wrist pain and sinusitis, prevented her from being able to return to work.  

In her March 2012 Application for Increased Compensation Based on Unemployability, the Veteran listed her previous employers between 2006 to 2010, and specifically indicated that she most recently worked as a legal assistant at a law office from 2009 to 2010.  According to the Veteran, she had not worked on a full-time basis since 2009, and she had not attempted to obtain employment since becoming too disabled to work in 2010.  

A review of the SSA records is clear for any objective medical evidence indicating that the Veteran is unable to obtain or maintain employment as a result of her service-connected sinusitis and left knee disability.  While the September 2000 SSA Disability Determination and Transmittal report reflects that the Veteran had a primary diagnosis of muscle, ligament and fascia and a secondary diagnosis of asthma, the more recent Disability Determination and Transmittal report dated in April 2010 reflects that the Veteran had a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of affective and mood disorders.  In the November 2010 Notice of Decision, the Administrative Law Judge (ALJ), after reviewing the medical evidence in its entirety, determined that the Veteran had the following impairments: lumbar degenerative disc disease status post left fusion of L5 and S1; cervical degenerative disc disease; left shoulder arthrosis, status post decompression; DeQuervain's syndrome of dominant right wrist, status post two surgeries with residual pain; osteopenia in the upper and lower extremities bilaterally; and asthma.  The ALJ noted that although the Veteran had the residual functional capacity to perform sedentary work, the combined effect of her limitations precluded her from sustaining the full-time performance of work activities.  The Board acknowledges that the Veteran's service-connected DeQuervain's syndrome of the right wrist was taken into consideration by the ALJ when he rendered his decision.  However, as noted above, the ALJ did not state that the right wrist disability by itself, or in conjunction with the service-connected sinusitis and left knee disability, prevented the Veteran from sustaining full-time employment.  Rather, he concluded that the combined effected of the right wrist disability along with the multiple non-service connected disabilities referenced in his decision, ultimately contributed to the Veteran's inability to sustain full-time employment.  

Indeed, the Veteran was afforded more recent VA examinations in connection to her service-connected disabilities in October 2012, at which time, she described the nature of her wrist disability, and reported that her right wrist symptoms flare up approximately six times a year, usually as a result of repetitive motion.  Based on his discussion with, as well as his evaluation of, the Veteran's right wrist disability, the VA examiner determined that the Veteran's service-connected DeQuervain's syndrome of the right wrist had a moderate impact on her ability to work.  The VA examiner went on to explain that the Veteran experiences pain when performing activities that require repetitive motion or lifting.  During the VA Larynx and Pharynx examination, the Veteran stated that since her last VA examination, she had been experiencing recurring sinus infections, and had been placed on antibiotics three times within the past year.  On physical examination of the sinuses, the VA examiner observed bilateral maxillary sinus tenderness and yellow post nasal drip and described the middle turbinates as pale, edematous and boggy.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with recurrent bilateral maxillary sinusitis and determined that this disability had a mild impact on the Veteran's ability to work in light of her difficulty breathing and bilateral maxillary pain with exertion.  

The Veteran was afforded a VA examination in connection to her claim for service connection for a left knee disability in January 2013, at which time, the Veteran provided her military and medical history and reported to have received ongoing treatment for chronic pain in her left knee since getting injured in service.  After reviewing the Veteran's service and post-service treatment records, and conducting a physical evaluation of the Veteran, the VA examiner related the Veteran's left knee disability to her military service, and determined that said disability would impact the Veteran's ability to work.  According to the VA examiner, the Veteran would experience difficulty performing jobs requiring long distance walking, climbing and heavy lifting.  With regard to the Veteran's TDIU claim, the VA examiner acknowledged the Veteran's positive medical history for sinus problems and musculoskeletal problems affecting the left knee and right wrist.  However, according to the VA examiner, physical examination of the Veteran was clear for any abnormalities.  The VA examiner noted that the Veteran's recurrent sinusitis had no effect on her employability, and her DeQuervain's syndrome of the right wrist would make it difficult to perform jobs that would require repetitive heavy weight lifting.  

After reviewing the medical evidence of record in its totality, the Board finds that there are other nonservice-connected disabilities which appear to impact the Veteran's employability.  While the Veteran's service-connected DeQuervain's syndrome of the right wrist, left knee chondromalacia and right maxillary sinusitis may impact negatively upon her employability, these disabilities do not preclude her participation in substantially gainful occupation.  Significantly, although the October 2012 VA examiner opined that the Veteran's service-connected right wrist disability and right maxillary sinusitis impacted her ability to work, whether moderately or mildly, he did not assert that these disorders precluded the Veteran from continuing and maintaining full time employment.  In addition, although the January 2013 VA examiner noted that the Veteran would experience difficulty performing jobs that required long distance walking, climbing and heavy lifting, she did not find that the Veteran's left knee disability, sinusitis and right wrist disability precluded her ability to obtain or maintain gainful employment.  Furthermore, as previously discussed above, although the November 2010 Notice of Decision reflects that the Veteran was found unable to sustain full-time employment, in part due to her right wrist disability, the ALJ attributed any impairment in the Veteran's ability to sustain full-time employment to her right wrist disability, in conjunction with her multiple nonservice-connected disorders.  

Furthermore, although the VA examiners commented on how the Veteran's service-connected disabilities may negatively affect her employability, any difficulties faced by the Veteran were attributed to carrying out tasks that were physical in nature.  In this regard, the evidence of record reflects that the Veteran finished four years of college, and further suggests that the majority of her previous employment positions were sedentary in nature, and did not require that she perform tasks that necessitated heavy lifting, climbing or walking great distances.  

A review of the objective medical evidence of record is clear for any evidence indicating that the Veteran's service-connected disabilities, either separately or combinedly, preclude her ability to obtain or maintain employment.  The fact that the Veteran's left knee chondromalacia, DeQuervain's syndrome of the right wrist and right maxillary sinusitis cause her to experience certain difficulties while carrying out her occupational duties, does not mean that she is entirely incapable of employment.  Indeed, a July 2012 response to a request for employment information from one of the Veteran's former employers when she worked as a biomedical technician reflects that the Veteran's employment was terminated due to a reorganization of the company rather than an inability to carry out her duties as a result of her physical disabilities.  While it appears that the Veteran is currently unemployed, she indicated in the March 2012 application that she has not tried to obtain employment since becoming too disabled to work.  Therefore, there is nothing in the record which shows that the Veteran attempted to secure a employment that did not involve lifting heavy items or walking long distances, nor is there any evidence that she is unable to obtain or maintain employment due to her service-connected conditions.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show severe impairment as a result the Veteran's service-connected disabilities, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the October 2012 and January 2013 VA examination reports, which clearly do not establish that the Veteran's service-connected disabilities cause her to be unemployable.  

The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.   The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


